DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments filed on July 21, 2020 for the application filed July 21, 2020 which is a 371 of a PCT application filed February 26, 2018. Claims 1, 3-4, 6-10, 12 and 14-15 have been amended. Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the medical literature" in line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casas (U.S. Pub. No. 2016/0191887).
Regarding claim 1, Casas discloses in a virtual reality system (Paragraph [0034], User interface means 130, 132 may include graphical user interface means (e.g. virtual graphics like buttons) displayed within the surgeon's 128 view, through a 3D display 126, which may be a virtual reality, augmented reality, etc. device. Augmented reality (AR) help 134 is added to the processed images sent to the stereoscopic display system 126.), a method comprising: 
displaying patient-specific medical data to a user, the patient-specific medical data including a physical condition (Paragraphs [0033], The images are processed 124 and sent to the stereoscopic display 126 used by the surgeon 128. Paragraph [0153], In embodiments, the preoperative images 102 and the real-time video images 116 are processed, via classification, to identify structures in the images. Various statistical image-based classification methods allow images of healthy anatomical structures to be distinguished from unhealthy structures (e.g. diseased, malignant, torn/broken/ruptured, etc.), and therefore aid in the identification of conditions by stereoscopic imaging. Functions for performing such classifications may be trained using a training set of image data comprising a variety of different tissue conditions for each anatomical structure of interest to allow conditions of anatomical structures to be distinguished. It will be understood that such processing may occur at the time of image acquisition and storage (e.g. prior to surgery for the preoperative images 102), and/or may be performed at the time of surgery.); 
receiving an identification of the physical condition (Paragraph [0170], In embodiments, the surgeon 128 may input information regarding the condition of the patient 118 for storage with the preoperative images 102. Such information may include, but is not limited to, information related to the diagnosis of the patient 118, and information related to a surgical procedure to be performed on the patient 118.); and 
displaying medical information as a function of the identified physical condition (Paragraph [0171], In embodiments, surgical or technical videos (stereoscopic or not) stored in the computer 100 or streamed from the intranet or Internet may be displayed directly to the surgeon's 128 field of view, blended with the other images displayed, at his or her own discretion (through real-time user interface means 132). Other examples of images that may be displayed include images from surgical atlas, book pages and illustrations, surgical techniques and guides, etc. Therefore, virtually anything available in digital format that helps the surgeon 128 outside the operating room may be displayed in real time during surgery in the surgeon's 128 field of view, according to this invention.).

Regarding claim 2, Casas further discloses wherein the medical information comprises published medical literature (Paragraph [0171], Other examples of images that may be displayed include images from surgical atlas, book pages and illustrations, surgical techniques and guides, etc.).

Regarding claim 3, Casas further discloses wherein the medical information includes information about at least one of surgery, apparatus, implant, and other treatment (Paragraph [0171], Other examples of images that may be displayed include images from surgical atlas, book pages and illustrations, surgical techniques and guides, etc. Therefore, virtually anything available in digital format that helps the surgeon 128 outside the operating room may be displayed in real time during surgery in the surgeon's 128 field of view, according to this invention.).

Regarding claim 4, Casas further discloses wherein the medical information includes a virtual apparatus loadable in the virtual reality system (Paragraph [0166], In embodiments, graphical representations (e.g. digital 2D or 3D templates) of instruments and devices 138 (e.g. plates or nails) are displayed stereoscopically and “tried” virtually in real time blended with any of the images displayed to the surgeon 128.).

Regarding claim 5, Casas further discloses wherein the virtual apparatus includes at least one of a virtual medical instrument and a virtual piece of hardware (Paragraph [0166], In embodiments, graphical representations (e.g. digital 2D or 3D templates) of instruments and devices 138 (e.g. plates or nails) are displayed stereoscopically and “tried” virtually in real time blended with any of the images displayed to the surgeon 128.).

Regarding claim 7, Casas further discloses wherein the medical information includes multiple published reports from the medical literature (Paragraph [0171], Other examples of images that may be displayed include images from surgical atlas, book pages and illustrations, surgical techniques and guides, etc.).

Regarding claim 8, Casas further discloses wherein the physical condition comprises a fracture having a classification, and wherein the medical information comprises medical information pertaining to the fracture classification (Paragraph [0153], In embodiments, the preoperative images 102 and the real-time video images 116 are processed, via classification, to identify structures in the images. Various statistical image-based classification methods allow images of healthy anatomical structures to be distinguished from unhealthy structures (e.g. diseased, malignant, torn/broken/ruptured, etc.), and therefore aid in the identification of conditions by stereoscopic imaging. Functions for performing such classifications may be trained using a training set of image data comprising a variety of different tissue conditions for each anatomical structure of interest to allow conditions of anatomical structures to be distinguished.).

Regarding claim 14, Casas further discloses further comprising: 
receiving a command concerning disposition of the medical information; and 
carrying out the command (Paragraph [0149], In embodiments, the general user interface 130 and the real-time user interface 132 allow the surgeon 128 and other users to control the image processing 124 before and during surgery, i.e. to control the augmented reality help 134 sent to the display 126. It allows the surgeon 128 to interactively change the augmented view, e.g. invoking an optical or digital zoom, switching between different degrees of transparency for the blending of real and virtual graphics, show or turn off different graphical structures, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Casas (U.S. Pub. No. 2016/0191887) in view of Kim (U.S. Pub. No. 2014/0272863).
Regarding claim 6, Casas does not appear to explicitly disclose, but Kim teaches that it was old and well known in the art of virtual reality surgical simulation at the time of the filing wherein the medical information includes a hyperlink that, when activated, loads a virtual apparatus in the virtual reality system (Kim, paragraph [0043], At step 508, a selection of a tool category from the graphical user interface generated and displayed in display step 506 may be received by a processing system. In response to a selection received in step 508, at step 510, a processing system may transmit the selection to one or more connected rendering engines. In step 512, the one or more connected rendering engines may generate a set of machine-readable instructions for displaying visual representations of the one or more tools in a selected category in a graphical user interface.) to eliminate interfaces that can be unintuitive and require excess time for a user to perform various tasks during a simulation (Kim, paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art of virtual reality surgical simulation at the time of the filing to modify the method of Casas such that the medical information includes a hyperlink that, when activated, loads a virtual apparatus in the virtual reality system, as taught by Kim, in order to eliminate interfaces that can be unintuitive and require excess time for a user to perform various tasks during a simulation.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Casas (U.S. Pub. No. 2016/0191887) in view of Roh et al. (U.S. Pub. No. 2018/0360543).
Regarding claim 9, Casas further discloses wherein the patient-specific medical data pertains to a first patient (Paragraph [0033]), but does not appear to explicitly disclose wherein the medical information comprises a metric, the metric pertaining to at least one second patient.
Roh teaches that it was old and well known in the art of surgery planning at the time of the filing wherein the medical information comprises a metric, the metric pertaining to at least one second patient (Roh, figs. 3A-3B and 4-5 show and discuss determining and displaying an adverse event score of a procedure for a patient based on other patients who underwent the procedure and which are similar to the patient. Also see paragraphs [0011] and [0054]-[0067].) to minimize risks of a surgical procedure (Roh, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of surgery planning at the time of the filing to modify the method of Casas such that the medical information comprises a metric, the metric pertaining to at least one second patient, as taught by Roh, in order to minimize risks of a surgical procedure.

Regarding claim 10, Casas does not appear to explicitly disclose, but Roh teaches that it was old and well known in the art of surgery planning at the time of the filing wherein the medical information comprises first medical information presented primarily and second medical information presented secondarily (Roh, paragraph [0062], Step 324 of flowchart 300 continues, with reference to FIG. 4, by ranking the surgical procedures based on the respective adverse event scores. The surgical procedures may be displayed on the GUI with the adverse events being listed from top to bottom in ascending order of adverse event scores. Also see figs. 3A-3B and 4.) to minimize risks of a surgical procedure (Roh, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of surgery planning at the time of the filing to modify the method of Casas such that the medical information comprises first medical information presented primarily and second medical information presented secondarily, as taught by Roh, in order to minimize risks of a surgical procedure.

Regarding claim 11, Casas does not appear to explicitly disclose, but Roh teaches that it was old and well known in the art of surgery planning at the time of the filing wherein a decision-making model selects the first medical information presented primarily and the second medical information presented secondarily (Roh, paragraph [0053], Functioning of the procedure planning module 210, as shown in FIG. 2A, will now be explained with reference to flowchart 300 shown in FIGS. 3A and 3B, construed as a decision-making model.) to minimize risks of a surgical procedure (Roh, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of surgery planning at the time of the filing to modify the method of Casas such that a decision-making model selects the first medical information presented primarily and the second medical information presented secondarily, as taught by Roh, in order to minimize risks of a surgical procedure.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Casas (U.S. Pub. No. 2016/0191887) in view of Seel (U.S. Pub. No. 2016/0117817).
Regarding claim 12, Casas further discloses loading a virtual medical structure Paragraph [0178], The phantom printed includes the structures selected by the user through computer interface means.); 
customizing the virtual medical structure Paragraph [0178], In embodiments, the augmented reality training system in accordance to the principles of this invention is used in combination with 3D printing of soft tissues and bone of the target portion of the real patient 118. The 3D printing is based e.g. on the 3D volume obtained from CT and/or MR scans of the patient 118, to obtain a surgical phantom that shares the same shape and size as the real patient 118. The phantom printed includes the structures selected by the user through computer interface means, and these structures are printed in the preferred materials.); and 
sending information pertaining to the customized virtual medical device to a realization apparatus configured to generate a tangible medical structure structure Paragraph [0178], In embodiments, the augmented reality training system in accordance to the principles of this invention is used in combination with 3D printing of soft tissues and bone of the target portion of the real patient 118. The 3D printing is based e.g. on the 3D volume obtained from CT and/or MR scans of the patient 118, to obtain a surgical phantom that shares the same shape and size as the real patient 118.).
Casas does not appear to explicitly disclose these steps in the context of a virtual medical device and a tangible medical device (The structures in Casas are disclosed to be soft tissues and bone).
Seel teaches that it was old and well known in the art of surgery planning at the time of the filing to perform loading a virtual medical device in the virtual reality system (Seel, paragraph [0228], the planner/surgeon 43 can select 2D and 3D models 46 of implants 2 supplied with the aid of the imaging assistance means.); customizing the virtual medical device based upon the patient-specific data and an input from the user (Seel, paragraph [0267], In the course of or after completion of a planning process, the planner/surgeon 43 can decide on the form, dimensions and any special conditions for a necessary implant 2. Paragraph [0231], With the aid of the imaging assistance means, it is in particular possible to display dimensioning, such as the length, depth, circumference, height and width and/or density of, for example, a bone and/or part of a skeleton, a tissue, soft-tissue part or organ, in the form of reference points, by means of which reference points on implant models 46 can be compared and in this way automatically or manually to select and propose matching implants, such as cages (implant cages), components, artificial joints, screws, plates, distraction-compression apparatuses, implant components, alignment guides, disposable instruments, securing means, acetabula and shanks for hip implants etc.); and sending information pertaining to the customized virtual medical device to a realization apparatus configured to generate a tangible medical device as a function of the customized virtual medical device (Seel, paragraph [0267], Via the interface 48 of the imaging assistance means, he can output control data generated by the imaging assistance means 3 to a 3D printer, which uses the control data to generate a model of the implant 2 required.) to improve pre-operative planning, for study purposes and teaching purposes and to serve as a model for an implant to be produced by casting (Seel, paragraphs [00362] and [0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art of surgery planning at the time of the filing to modify the method of Casas such that the virtual and tangible medical structure is a virtual and tangible medical device, as taught by Seel, in order to improve pre-operative planning, for study purposes and teaching purposes and to serve as a model for an implant to be produced by casting.

Regarding claim 13, Casas does not appear to explicitly disclose, but Seel teaches that it was old and well known in the art of surgery planning at the time of the filing wherein the virtual medical device is a company-specific piece of virtual apparatus, and wherein the customized virtual medical device comprises the company-specific piece of virtual apparatus customized based upon the patient-specific data and the input from the user (Seel, paragraph [0109], A large number of possible parameters are available for the selection of the screw. Selection criteria are, for example, the desired manufacturer of the screw, the type of screw, the screw configuration, the screw material and its size and length. Paragraph [0028], In order to simulate the intervention, the planner/surgeon 43 can select 2D and 3D models 46 of implants 2 supplied with the aid of the imaging assistance means, such as cages (implant cages), components of artificial joints, screws, plates, distraction-compression apparatuses, implant components, alignment guides, disposable instruments etc., and also information 46 on the respective implants and/or fixing means for implants 2, 46, such as manufacturers' information, article numbers, sizes, properties, illustrative material, dimensioning, size, length, diameter, shape, material, instructions for use etc.) to improve pre-operative planning, for study purposes and teaching purposes and to serve as a model for an implant to be produced by casting (Seel, paragraphs [00362] and [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art of surgery planning at the time of the filing to modify the method of Casas such that the virtual medical device is a company-specific piece of virtual apparatus, and wherein the customized virtual medical device comprises the company-specific piece of virtual apparatus customized based upon the patient-specific data and the input from the user, .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Casas (U.S. Pub. No. 2016/0191887) in view of Peterson (U.S. Pub. No. 2019/0087544).
Regarding claim 15, Casas does not appear to explicitly disclose, but Peterson teaches that it was old and well known in the art of surgery systems at the time of the filing wherein the patient-specific medical data is de-identified patient-specific data (Peterson, paragraph [0111], In certain examples, patient identifying information can be masked or even stripped from certain data depending upon where the data is stored and who has access to that data. In some examples, PHI that has been “de-identified” can be re-identified based on a key and/or other encoder/decoder.) to provide safeguarding of the exchange and storage of sensitive patient protected health information (Peterson, paragraph [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art of surgery system at the time of the filing to modify the method of Casas such that the patient-specific medical data is de-identified patient-specific data, as taught by Peterson, in order to provide safeguarding of the exchange and storage of sensitive patient protected health information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fisher et al. (U.S. Pub. No. 2018/0090029) discloses systems and methods for simulating medical procedures in a virtual reality operating room for a training a trainee are provided. A medical procedure can be simulated and a trainee can manually manipulate a medical tool to perform the simulated medical procedure in virtual reality on a virtual reality avatar in the virtual reality simulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DEVIN C HEIN/Examiner, Art Unit 3686